Citation Nr: 0528604	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  04-09 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
1999, for the grant of service connection for an acquired 
psychiatric disorder, to include anxiety disorder.

2.  Entitlement to a higher initial evaluation for an 
acquired psychiatric disorder, to include anxiety disorder, 
currently rated as 30 percent disabling effective from 
October 4, 1999.

3.  Entitlement to a higher initial evaluation for 
neurodermatitis, rated as 30 percent disabling effective from 
March 12, 1997, and 50 percent disabling effective from July 
2, 1999.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney



ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel


INTRODUCTION

The veteran had active military service from February 7, 
1955, to March 10, 1955.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland.

In view of the procedural events and arguments advanced on 
appeal, characterization of the issues as set forth on the 
title page of this decision is appropriate.

Service connection for neurodermatitis was granted in a March 
1999 Board decision, and effectuated by an April 1999 RO 
rating decision which assigned a 30 percent rating effective 
from March 12, 1997, the date of receipt of the claim to 
reopen. An August 1999 rating decision increased the rating 
to 50 percent, effective from July 2, 1999. Because the 
increase in the evaluation does not represent the maximum 
rating available for this disability, the veteran's claim for 
an increased evaluation remains in appellate status. AB v. 
Brown, 6 Vet. App. 35 (1993); see also Norris v. West, 12 
Vet. App. 413, 420 (1999). 

In an August 2002 rating decision, the RO denied revision of 
a final January 1968 RO rating decision, on the basis of 
clear and unmistakable error (CUE). The veteran was notified 
of the denial and his appellate rights. Since no appeal has 
been filed, the Board has concluded that the veteran is not 
currently seeking appellate review with respect to the CUE 
determination.

In a May 2003 rating decision, the RO also granted service 
connection for an acquired psychiatric disorder, to include 
anxiety disorder, rated as 30 percent disabling effective 
from October 4, 1999. The veteran appealed for a higher 
rating and an earlier effective date for the grant of service 
connection.

The appellant has raised the issue of entitlement to a total 
disability rating on the basis of individual unemployability 
due to service-connected disability (TDIU). This issue has 
not yet been adjudicated by the RO, and is referred for 
appropriate action.

The veteran and his attorney essentially contend that an 
earlier effective date is warranted for his service-connected 
acquired psychiatric disorder to include anxiety disorder 
(psychiatric disability) on the basis that various errors 
were committed by the Board and RO in the processing of the 
veteran's claims, and there was a pending claim to reopen 
from April 1975. 

Specifically, the Board notes the attorney's statements 
asserting various errors were committed in processing and 
interpretation of the case, and arguments that the "BVA 
should investigate whether or not CUE was presented in prior 
RO determinations dating back to the veteran's separation 
from service." However, the failure to specify the dates of 
the RO and BVA decisions being collaterally attacked, where 
multiple decisions have been rendered, renders the pleading 
of CUE insufficient.  Mindenhall v. Brown, 7 Vet. App. 271, 
275 (1994). Previous determinations by the RO and Board which 
are administratively final and binding will be accepted as 
correct in the absence of CUE. Where evidence establishes 
such CUE, the prior decision will be reversed or amended. 38 
C.F.R. § 3.105(a). CUE entails special pleading and proof 
requirements to overcome the finality of the decision by 
collateral attack. Duran v. Brown, 7 Vet. App. 216, 223 
(1994). Since it appears that the appellant is alleging error 
in prior RO and Board decisions, he should do so with 
specificity under the pertinent provisions.

The issues of higher initial ratings for the service-
connected disabilities are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All pertinent notification and indicated evidential 
development with respect to the issue decided herein have 
been accomplished.

2.  Appellant filed an original claim for service connection 
for a nervous condition in 1967. Service connection was 
denied by an unappealed January 1968 rating decision on the 
basis that the condition was pre-existing, and there was no 
evidence of aggravation in service. The veteran did not 
appeal and the decision became final.

3.  Appellant filed a claim to reopen a nervous condition in 
1975.  A January 1980 RO notification letter advised that the 
evidence submitted was not new and material to the claim for 
skin and nervous conditions, and the claim would remain in 
disallowed status.

4.  Appellant then submitted a statement to the RO dated in 
March 1980, which was developed as a claim to reopen.  He did 
not express disagreement with the January 1980 rating action, 
but indicated again that he thought his problems were related 
to service.  

5.  A September 1980 rating decision denied the claim, and 
the veteran was notified in September 1980 and October 1980 
that service connection for skin condition and nervous 
condition remained denied. He was furnished notice of his 
appeal rights with each notification, but he did not appeal 
and the decision became final.

6.  On March 12, 1997, the RO received claims for PTSD, skin, 
nervous disorders, and mental disorders. A September 1997 
decision denied reopening of the claims. The veteran filed a 
notice of disagreement on all issues, however, in his VA Form 
9, substantive appeal dated in November 1997, he specifically 
limited his appeal to skin conditions.

7.  On appeal, a March 1999 Board decision granted service 
connection for neurodermatitis, subsequently rated as 30 
percent disabling effective from March 12, 1997.

8.  A claim for a nervous disorder was received from the 
veteran's attorney on October 4, 1999. October 1999 
statements from the veteran also asserted service connection 
for 'anxiety, nervous disorder.'

9.  A May 2003 RO rating decision granted service connection 
for an acquired psychiatric disorder, to include an anxiety 
disorder, effective from October 4, 1999, the date of receipt 
of the veteran's claim to reopen.

10.  There are no documents in the veteran's claims folder, 
or other communication from the veteran, showing an intent to 
claim service connection for a nervous condition prior to 
receipt of the claim to reopen on October 4, 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than October 4, 
1999, for an award of service connection for an acquired 
psychiatric disorder, to include anxiety disorder, have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the claims, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)] and the regulations 
implementing the VCAA were enacted.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

A precedent opinion by the VA General Counsel (VAOPGCPREC 8-
2003 (Dec. 22, 2003)) held that, in appeals such as the 
present one for an earlier effective date, which are 
generated by a notice of disagreement with a VA rating 
determination on a claim for which VA has already given the 
notice required by 38 U.S.C. § 5103(a), VA must issue a 
statement of the case if the disagreement is not resolved, 
but the VCAA does not require VA to provide additional notice 
of the information and evidence necessary to substantiate the 
newly raised claim. This precedent opinion by the VA General 
Counsel is legally binding upon the Board. See 38 U.S.C.A. § 
7104(c). 

The appeal for an earlier effective date for the psychiatric 
disability arises from a May 2003 RO grant of service 
connection. The required statements of the case were issued 
to the appellant in January 2004 and March 2004. Neither the 
appellant nor his representative has identified any 
additional evidence or information which could be obtained to 
substantiate the present claim seeking an earlier effective 
date, and the Board is also unaware of any such outstanding 
evidence or information. Therefore, the Board is satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Accordingly, the Board will address the merits of the 
veteran's appeal for an earlier effective date for service 
connection. The issues of higher initial ratings will be 
addressed in the remand below.


II. Analysis

The veteran first filed a claim for a nervous condition in 
April 1975, to which the RO responded in January 1980. 
Following the January 1980 notification letter that no new 
and material evidence had been submitted to reopen the claims 
for skin and nervous condition, the veteran submitted a March 
1980 statement. The veteran's attorney asserts that this 
statement is a notice of disagreement with the January 1980 
response from the RO, and that a claim for service connection 
for a nervous condition has been pending since that time, 
warranting an earlier effective date effective from 1975.

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service or based on a claim reopened on the 
basis of the receipt of new and material evidence after a 
final disallowance will be the later of the date of receipt 
of claim or the date entitlement arose, unless the claim was 
reopened on the basis of new and material evidence consisting 
of service department records.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2005).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as best friend of a 
claimant who is not sui generis may be considered an informal 
claim.  Such an informal claim must identify the benefits 
sought. Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution. If received within one year from 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  
38 C.F.R. § 3.155(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

An issue is placed in appellate status by the filing of a 
notice of disagreement (NOD). Archbold v. Brown, 9 Vet. App. 
124, 130 (1996)([pursuant to 38 U.S.C. § 7105, a NOD 
initiates appellate review in the VA administrative 
adjudication process]). A NOD is a written communication from 
a claimant or his representative expressing dissatisfaction 
or disagreement with an adjudicative determination by the 
agency of original jurisdiction and a desire to contest the 
result. The NOD must be in terms which can be reasonably 
construed as disagreement with that determination and a 
desire for appellate review. 38 C.F.R. § 20.201. The NOD must 
be filed within one year from the date that the RO mails 
notice of the determination. See 38 C.F.R. § 20.302(a).

The request for appellate review is completed by the 
claimant's filing of a substantive appeal (VA Form 9 or 
equivalent) after a statement of the case (SOC) is issued by 
VA. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302.

The record reflects that the veteran filed a claim for 
service connection for nervous and skin disorder in 1967, 
which was denied by the RO in January 1968. The veteran 
sought to reopen the claim in a 1975 statement in which he 
related treatment at various institutions for his psychiatric 
condition. He then sent several letters to his Senator and 
Congressman in April 1975, November 1975, December 1978, 
January 1980, and February 1980. These letters were forwarded 
to the RO. In various responses to the veteran's congressman 
and senator, and in a January 1980 letter to the veteran, the 
RO advised that no new and material evidence had been 
submitted by the veteran and his claim for service connection 
would remain denied. 

In a March 1980 statement submitted to the RO, the veteran 
stated, "I feel that my nerves and skin condition was 
aggravated by my stay in the service." He also provided a 
chronology of his hospitalization and treatment in service, 
alleging that his skin was normal on induction in February 
1955, that he was hospitalized for a skin and mental 
disorder. Intensive psychiatric treatment was recommended, 
but he did not receive the intensive psychological treatment 
he should have received for his disabilities which he 
believed were aggravated by service and led to his eventual 
mental decline. He concluded by stating "I feel that I am 
entitled to compensation or pension for the aggravation 
caused me."

The United States Court of Appeals for Veterans Claims 
(Court) has held that in judging whether a communication can 
be "reasonably construed" as a NOD expressing dissatisfaction 
with a VA adjudicative decision, consideration should be 
given not only to the actual wording of the communication, 
but also to the context in which the communication was 
written. Stokes v. Derwinski, 1 Vet. App. 201, 203 (1991). 
While special wording is not required, the NOD must be in 
terms which can be reasonably construed as disagreement with 
the determination and a desire for appellate review. 38 C.F.R 
20.201. The notice of disagreement must be filed within one 
year from the date of mailing of notice of the result of 
initial review or determination, and such notice, and 
appeals, must be in writing and filed with the agency of 
original jurisdiction which entered the determination with 
which disagreement is expressed. 38 U.S.C.A. § 7105(b)(1); 38 
C.F.R. § 20.201.

The Board has considered the wording and the context of the 
March 1980 communication, and concludes that it cannot be 
reasonably construed as a notice of disagreement. There is no 
expression of dissatisfaction with any rating, or 
notification letter, or any words evincing an intent to 
appeal the January 1980 notification, as now asserted. See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002). Broadly 
construed, the words unambiguously reflect an effort to 
provide additional facts to support his claim to entitlement 
based on aggravation of his disabilities, rather than 
disagreement with any prior notification. Further, the notice 
submitted contained contentions previously advanced, without 
reference to any prior decision. 

Further to his March 1980 statement, additional medical 
evidence and lay statements were received and considered by 
the RO. In a September 1980 rating decision and notification 
letter, and in October 1980 notification letter, the RO 
advised of the continued denial of the claim. The veteran was 
provided with a notice of appellate rights, which stated 
"[I]f you believe our decision is incorrect, please see the 
Notice of Procedural and Appellate Rights printed on the back 
of this letter." Significantly, even after these two 
notifications of his appellate rights, the veteran did not 
respond. The RO clearly provided adequate notice to the 
veteran that no claim was pending, and gave instructions on 
how to appeal the denials, yet the veteran did not respond. 
Considering the wording and context in which the 
communication was written, the Board concludes that the March 
1980 statement was not a NOD, and no claim to reopen is 
pending from 1975 to warrant an earlier effective date on 
that basis.  Further, as will be explained below, the new and 
material evidence used to reopen and grant the claim for 
service connection was added to the record long after 1980.  
The pertinent provisions provided that service connection 
would be granted from the date of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.  
In this case, prior to the more recent evidence establishing 
the medical relationship, there was no basis to conclude that 
the entitlement "arose."

Nevertheless, the veteran may also reach an earlier effective 
date if there is any qualifying informal or formal 
communication thereafter, prior to October 1999.

After the October 1980 final denial, there was no 
communication from the veteran until receipt of a June 1997 
claim for service connection for 'PTSD, skin, nervous 
disorders - mental disorders.' A September 1997 rating 
decision denied the claim to reopen skin condition and 
nervous condition. In a subsequent July 2001 decision (from 
an appeal arising from an October 1999 claim to reopen the 
nervous disability) the Board found that although the veteran 
filed a notice of disagreement to the September 1997 rating 
decision, he did not perfect an appeal on the nervous 
condition issue, and the September 1997 rating became final 
with regard to that issue. The Board went on to reopen the 
claim.

The record reveals no further communication after the 
September 1997 rating decision that could be construed as an 
informal or formal claim within a year preceding the October 
1999 claim to reopen the nervous disorder. Although the 
veteran's psychiatric disability clearly existed prior to 
October 1999, the applicable criteria provide that the 
effective date of the award will be the later of the date 
entitlement arose or the date of receipt of a claim to 
reopen, which is in this case, October 4, 1999.

Additionally, it is noted that the new and material evidence 
that has been used to reopen the instant claim is recently 
received.  Thus, even with a claim open for many years, in 
the absence of the recent opinions, there would have been no 
basis for an earlier effective date, as there date 
entitlement is shown is the earliest date that could be 
assigned.  See 38 C.F.R. § 3.400.  Thus, even with a claim 
open for many years, entitlement cannot be established prior 
to the date entitlement is shown.

The Board has considered the arguments advanced in support of 
this appeal and notes that the law governing effective dates 
of SSA benefits is not germane to the issue on appeal. 
Further any claim for an earlier effective date on the basis 
of CUE is not within the Board's appellate jurisdiction, as 
previously discussed.


ORDER

An effective date earlier than October 4, 1999, for the grant 
of service connection for an acquired psychiatric disorder, 
to include anxiety disorder, is denied.


REMAND

The Board notes that the 50 percent rating assigned under DC 
7899-7817, contemplates nervous manifestations of the 
service-connected neurodermatitis. Moreover, the psychiatric 
disability has since been service-connected and assigned a 
separate rating. The evaluation of the same manifestation 
under different diagnostic codes is to be avoided. 38 C.F.R. 
§ 4.14 (2005); Esteban v. Brown, 6 Vet. App. 259 (1994), 
citing Brady v. Brown, 4 Vet. App. 203 (1993). The Board 
finds the issue of a higher rating for the psychiatric 
disability is inextricably intertwined with the issue of a 
higher initial rating for neurodermatitis. Given the 
following development, and the pending action on the referred 
claim for a TDIU, the issue of a higher initial rating for 
psychiatric disability will be deferred.

In an April 1999 rating decision, the RO assigned a 30 
percent rating effective from March 12, 1997, for 
neurodermatitis. In June 1999 the Appellant filed a notice of 
disagreement (NOD) with the initial 30 percent rating. To 
date, the RO has not yet issued a statement of the case in 
response to the NOD. As the filing of a notice of 
disagreement places a claim in appellate status, the United 
States Court of Veterans Appeals (Court) has held that the 
RO's failure to issue a Statement of the Case (SOC) is a 
procedural defect requiring remand. See Manlicon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 5 Vet. App. 127, 132 
(1993); see also Archibold v. Brown, 9 Vet. App. 124, 130 
(1996).

During the pendency of the claim, new VA regulations 
concerning skin disorders were promulgated, effective August 
30, 2002. Since the claim was last rated under the former 
criteria, readjudication of the claim is in order so that the 
veteran may be advised of the revised criteria, provided 
adequate opportunity to respond, and undergo reexamination 
for medical findings appropriate for rating the disability 
under both former and revised criteria. See 38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (April 10, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

Accordingly, the case is REMANDED to the RO (via the Appeals 
Management Center in Washington, D.C.) for the following 
action:

1.  The veteran should be notified of 
the revised rating criteria for skin 
disabilities and provided adequate 
time to respond.

2.  The veteran should be provided a 
statement of the case in response to 
his notice of disagreement with the 
April 1999 initial rating for 
neurodermatitis. The veteran should 
also be informed of the requirements 
to perfect an appeal with respect to 
this issue. If a substantive appeal is 
not submitted, there is no 
jurisdiction of this issue to the 
Board.

3.  The RO should also undertake 
appropriate development to obtain any 
pertinent evidence, to include any 
outstanding VA or private treatment 
records up to the present time.

4.  The RO should arrange for the 
veteran to be examined for his 
neurodermatitis by a physician with 
appropriate expertise and also a VA 
psychiatric examination. The claims 
folders must be made available for 
review, and the examiner(s) must note 
review in the report. The skin 
examiner should evaluate the severity 
of the veteran's skin disability 
consistent with the old and revised 
rating criteria for skin disabilities.  
All pertinent psychiatric symptoms and 
findings should also be set out, this 
should include those due to the skin 
disorder as well as all psychiatric 
symptoms.  A Global Assessment of 
Functioning score should be assigned 
and explained. All pertinent testing 
should be performed.  The examiners 
should also discuss the impact, if 
any, on employment by the service 
connected disorders.

5.  The RO should also undertake any 
other indicated development. Then, the 
RO should readjudicate the issues on 
appeal based on a de novo review of 
all pertinent evidence. If the veteran 
perfects an appeal on the issue of a 
higher initial rating for 
neurodermatitis, or if the benefits 
sought on appeal are not granted to 
the veteran's satisfaction, the case 
should be returned to the Board after 
the appropriate appellate procedures 
for further appellate action, if 
otherwise in order. 

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


